Citation Nr: 0100184	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in July 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO).

The Board notes that the RO also certified for appeal the 
issue of entitlement to Chapter 35 educational assistance 
benefits.  However, a review of the claims file reveals that 
Chapter 35 benefits were already awarded pursuant to a 
January 1998 rating decision.  Nevertheless, it appears that 
the RO included that same issue in the January 1998 rating 
decision and January 1999 statement of the case, which are 
associated with this appeal, and in fact denied that issue.  
However, the Board finds that as Chapter 35 benefits were 
already awarded in the earlier rating decision, that issue is 
not properly on appeal.  The RO should ensure that the record 
reflects such.  


FINDINGS OF FACT

1.  The veteran died in July 1998, at age 77, due to an 
immediate cause of lung cancer.

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities:  chronic 
obstructive pulmonary disease with emphysema, chronic 
bronchitis, asthma, and cor pulmonale, evaluated as 100 
percent disabling; peripheral vascular disease right and left 
lower extremities, evaluated as 70 percent disabling; 
atherosclerotic coronary vascular disease, status post 
myocardial infarction, evaluated as 30 percent disabling; 
right cerebrovascular accident, status post right carotid 
endarterectomy, evaluated as 10 percent disabling; and 
nicotine dependence acquired in service; the total combined 
schedular rating was 100 percent, effective from April 1997.

3.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities.

4.  The appellant's claim for service connection for the 
cause of the veteran's death was received at the RO in 
September 1998.

5.  Prior to April 1997, service connection was not in effect 
for any disabilities.

6.  The veteran did not have a total disability rating in 
effect for a period of 10 or more years immediately preceding 
his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1310 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. § 3.312 (2000).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 38 C.F.R. § 3.22(a) (2000) (and as in 
effect prior to January 21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
as the disposition of this appeal turns on a legal matter, as 
described below, rather than a point of fact, the Board finds 
that the duty to assist has been complied with for purposes 
of properly proceeding with appellate disposition.  

I. Cause of Death

The appellant maintains that the veteran's death due to lung 
cancer was caused by his service-connected nicotine 
dependence.  As such, she claims entitlement to service 
connection for the cause of the veteran's death, as secondary 
to service-connected nicotine dependence.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other conditions, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the veteran died in July 1998.  The 
Certificate of Death lists the immediate cause of death as 
lung cancer.  Esophageal cancer was identified as another 
significant condition contributing to death, but not 
resulting in the underlying cause of death.  

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  chronic obstructive 
pulmonary disease with emphysema, chronic bronchitis, asthma, 
and cor pulmonale, evaluated as 100 percent disabling; 
peripheral vascular disease right and left lower extremities, 
evaluated as 70 percent disabling; atherosclerotic coronary 
vascular disease, status post myocardial infarction, 
evaluated as 30 percent disabling; right cerebrovascular 
accident, status post right carotid endarterectomy, evaluated 
as 10 percent disabling; and nicotine dependence acquired in 
service; the total combined schedular rating was 100 percent, 
effective from April 1997.

Service connection was not in effect for lung cancer at the 
time of the veteran's death, and the appellant is not 
claiming direct service connection for the cause of the 
veteran's death, nor does the evidence of record indicate 
otherwise.  Rather, the Board emphasizes that the appellant 
is claiming service connection for the veteran's death solely 
as secondary to his service-connected nicotine dependence. 

Records from the veteran's final hospitalization at Sacred 
Heart Hospital show that his diagnoses included squamous cell 
carcinoma of the right lung, squamous cell carcinoma of the 
mid distal esophagus, and chronic obstructive pulmonary 
disease.  His condition deteriorated until he died.  An 
August 1998 letter from Max L. Farver, M.D., stated that the 
veteran had been a patient of his during the last few weeks 
of his life.  He noted that the veteran had been diagnosed 
with lung cancer, with a synchronous esophageal cancer.  He 
also noted that the veteran had a history of smoking, and 
stated that he "certainly [felt] that this lung cancer is 
related to the tobacco use."  He further stated that he felt 
that "there is little doubt that this in effect caused his 
death directly."

On July 22, 1998, the President signed into law the "Internal 
Revenue Service Restructuring and Reform Act of 1998."  
Public Law No. 105-206.  This law created a new statutory 
provision, 38 U.S.C.A. § 1103, which reads as follows:  

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (emphasis added).  This law applies to 
claims filed after June 9, 1998.

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death on 
September 4, 1998, which was after the effective date of the 
new law, 38 U.S.C.A. § 1103.  In light of this change in the 
law, there is no legal basis for the benefits sought on 
appeal, as Congress has enacted a clear prohibition against 
granting service connection for death due to the use of 
tobacco products in service.  

The Board acknowledges the appellant's contention that as 
service connection was already in effect for nicotine 
dependence, that the veteran's death should be service-
connected based on principles of secondary service 
connection, particularly in light of Dr. Farver's statement.  
Nevertheless, the law is clear that "a veteran's death shall 
not be considered to have resulted from [an incident of 
service] on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's active service."  38 U.S.C.A. 
§ 1103(a).  If the Board were to grant service connection for 
the cause of the veteran's death as secondary to nicotine 
dependence (i.e. tobacco use), it appears that such an action 
would be direct conflict with the new law.  Had the law 
changed after the appellant filed her claim, its possible 
that the appellant may have prevailed in her claim.  However, 
the Board is bound by the laws enacted by Congress, and in 
the present case there is simply no legal basis to award 
entitlement to service connection for the cause of the 
veteran's death, as secondary to nicotine dependence, or 
tobacco use, in service.  Accordingly, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in cases where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law). 

II. 38 U.S.C.A. § 1318

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b) (West 1991).  

The Board notes that a final rule effective January 21, 2000, 
amended 38 C.F.R. § 3.22(a), which defined "entitled to 
receive" so as to exclude the "hypothetical" entitled-to-
receive section 1318(b) basis recognized in earlier cases.  
65 FR 3388 (January 21, 2000); but see Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991)("where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless Congress provided otherwise or permitted the 
[Secretary] to do otherwise and the Secretary did so").  In 
light of the foregoing, as the appellant's claim was filed 
prior to the January 2000 change in the law, the most 
favorable version to the appellant must apply.  However, 
considering that the former version of 38 C.F.R. § 3.22(a) 
was more favorable, in that it allowed for examination of 
whether the veteran may have "hypothetically" been entitled 
to a total rating, the Court has held that it is the 
claimant's responsibility to provide a specific detailed 
claim in order to obtain an adjudication of a particular 
section 1318 hypothetically "entitled to receive" theory.  
Cole v. West, 13 Vet. App. 268, 279 (1999).

In this case, the evidence reflects that the veteran had a 
total disability rating in effect from April 1997.  Prior to 
that time, service connection was not in effect for any 
disabilities.  The veteran did not have a total rating in 
effect for a period of 10 or more years at the time of his 
death.  Additionally, the appellant has not made a specific 
claim for consideration of a "hypothetical" total rating 
for 10 or more years, as set forth by the Cole Court.  As 
such, the Board need not examine the hypothetical situation 
on appeal.  The Board notes that the appellant has also not 
alleged clear and unmistakable error in a prior RO decision.  
In short, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, see 38 U.S.C.A. § 1318(b), there is 
no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is denied.




		
	L. M. HELINSKI
	Acting Veterans Law Judge
Board of Veterans' Appeals

 

